            Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 1 of 23



                                         ^tateg JBisitrict Court
                                                    FOR THE
                               NORTHERN DISTRICT OF CALIFORNIA


                                   VENUE: SAN FRANCISCO
                                                                                                    WHA
                                        UNITED STATES OF

                                                       V.
                                                               1^9                   0^e7

                          EDUARDO ALFONSO VIERA-CHIRINOS,
                                                     et al.,
                                                                                        re

                                                                                        AU3 -8 2019
                                                                                       SUSAN Y. SOOMG
                                                                                    CLBRK. U.S. DiSTRlCT COUr
                                             DEFENDANT(S).                        K'ORiHDiSTRiCT OF CALiFORi


                                            INDICTMENT

VIOLATIONS: 21 U.S.C. §§ 846, 841(a)(1) - Conspiracy to Distribute and Possess with Intent to Distribute
Controlled Substances; 21 U.S.C. § 841(a)(1) - Possession with Intent to Distribute Controlled Substances;
                                 21 U.S.C. § 853 - Forfeiture Allegation




                         A true bill.



                                                                        Foreman


                         Filed in open court this     <8       day of



                                                            bAwA
                                                                          Clerk




                                                       rrc^
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 2 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 3 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 4 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 5 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 6 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 7 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 8 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 9 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 10 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 11 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 12 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 13 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 14 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 15 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 16 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 17 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 18 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 19 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 20 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 21 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 22 of 23
Case 3:19-cr-00367-CRB Document 51 Filed 08/08/19 Page 23 of 23
